*279
Opinion of the Court by


Scott, Judge.

Chauvin brought two suits, before a justice, against Martin, on two notes, of which the following are copies. I promise to pay L. J. Chauvin, or order, one hundred dollars, to be paid in pine plank, on or before the 25th day of December, inst., or to be paid with ten per cent interest per annum from this date. Dec. 2, 1838.
Robert N. Martin.
I promise to pay L. J. Chauvin, or order, one hundred dollars, to be paid in pine plank, on or before the 25th day of December, or to draw ten per cent, interest. For value received. Nov. 29, 1838. Robert N. Martin.
Chauvin obtained judgment on both notes in the justice’s courts, and the court of common pleas.
The questions arising are, whether the actions should have been consolidated; whether a demand of payment was ne-' 1 - cessary to be proved, in order to enable the plaintiff to recover; and whether the justice had jurisdiction in founded on these notes. As to the first point, the opinion of this court in the case or Barnes v. Holland, 3 vol. Mo.R. 47, settles the doctrine that two or more suits on several demands? each of -which is within the jurisdiction of the tice, but the amount of them exceeds it, may be prosecuted at the same time, and that they shall not he consolidated.— As it regards the second point: For reasons which have been heretofore, and still are, deemed satisfactory, this court lias adopted the lav/ of Kentucky in expounding contracts of this character. When properly is to be delivered, or a debt is to be paid in property, oil request or demand, and no placéis named, then a special demand at the obligor’s residence is to be averred and proved, and the allegation, “ although often requested,” is insufficient. 2 Bibb, 281, Welmouth v. Petton; Hardin 87. This general rule, as all must be received with some qualifications, arising from the nature of the contract, from the debtor not having a knows *280place of residence in the state at the time of the contract ; from afterwards changing his place of residence, or from other special circumstances or considerations, which will vary the equity of the rule. Where the time and place are mentioned, or where the time is fixed, and no place mentioned, the law then designates the debtor’s residence, as the place for the performance of the contract, and no demand is necessary; but, the debtor when sued that on the day and at the place in the contract mentioned, and when no place is mentioned, then at his residence, on the day he was ready and willing to pay or deliver the property according to the contract. Grant v. Groshen, Hardin, 85; Cornelius v. McDonald, 2 vol. Mo. R. 56.
Justices of the peace have no jurisdiction in actions on notes exceeding ninety dollars, to be paid in property.
As to the third point, whether a justice has jurisdiction in an action on a note for one hundred dollars, to be paid in plank, it is not conceived that the third sectioft of the first article of the. act concerning justice's’ courts gives jurisdiction over claims like these in this case. That section says, justices shall have jurisdiction overall actions on bonds and notes-for the payment of any sum of money not exceeding one hundred and fifty dollars. The notes in this case cannot be-said to be notes for the payment of money; the party might have discharged them in plank; and the plaintiff is only entitled to the money by reason of his having failed to comply with his agreement to pay the plank. The words one hundred dollars, are used, not to show that this is a money demand, but for the purpose of ascertaining the quantity of plank that was tobe delivered.
Judgment reversed.